Title: [Diary entry: 9 August 1788]
From: Washington, George
To: 

Saturday 9th. Thermometer at 62 in the Morning—72 at Noon and 70 at Night. Raining about day break—very heavy afterwards with the Wind at No. East till towards noon, when it cleared. Visited all the Plantations. At the Ferry. One Plow and the Hoes were in the Corn. At French’s—The Plows would have finished turning in the Buck Wheat & Weeds in the East part of No. 5. The other hands were repairing the fences around fields 1 and 6. At Dogue run—the rain which fell in the Night prevented the removal of grain till Noon, when the Cart &ca. continued getting in Rye. The other hands, were in the Corn as yesterday. At Muddy hole all hands were threshing Rye. In the Neck—The Carts were stopped by the wet. The Plows 8 of them were turning in B. Wht. and the other People were weeding Pease which were most abominably foul. Mrs. Jenifer who came here yesterday to dinner returned home this afternoon. Colo. Humphreys went to Abingdon and George Town.